Citation Nr: 1418906	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed.  

The Veteran testified at his January 2013 hearing that he received in-service treatment for his feet at Ft. Dix, New Jersey in October 1970, and for his ear at Fort Benning, Georgia.  The record includes a notation that searches of Martin Army Community Hospital in Ft. Benning for the period from January to March 1971 were conducted but no records were located.  However, it does not appear that 
a search was conducted for records located at Ft. Dix concerning his feet.  Consequently, a remand is required to request such records.

Regarding the Veteran's hearing loss claim, the Board notes that the Veteran has alleged that he was punched on the right side of his head while driving a motor coach in service and that he was "getting a little bit of blood out of his ears."  He stated that he was taken to the hospital, had his ear cleaned and that the doctor indicated that it did not look like the eardrum broke.  Although there is no evidence of this in the Veteran's service treatment records, a medical opinion as to whether the Veteran's audiometric findings of record are consistent with residuals of 
being punched by the ear could aid the Board in assessing the credibility of the contention.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request any medical records located at the hospital in Ft. Dix for the period from October 1970 through December 1970, through official channels, to include a direct request to the hospital after securing any necessary release.  If no records are available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA audiological examination to obtain an additional medical opinion. 
The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file, the examiner should respond to the following:

a. The Veteran alleges that he was punched on the right side of the head and had a little bit of blood coming out of his ear, but was told the ear drum was not ruptured.  The examiner may assume for the sake of argument that the incident occurred.  Is the threshold shift noted at the time of the service separation examination more likely, less likely, or at least as likely as not (50/50 probability) related to that alleged injury?  Please explain the reasons for the conclusion.  

b. Is it more likely, less likely, or at least as likely as not that the Veteran's current hearing loss is related to the alleged punch to the right side of the head.  Please explain the reasons for the conclusion.  

c. If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


